Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application, which is a CON of Serial Number 15/925785, now US Patent 10,668,511.

Specification
The disclosure is objected to because of the following informalities listed below.  
Appropriate correction is required.
	The lineage in the first paragraph should be updated to reflect maturation into a US Patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (8,999,847) in view of Fritzsche et al. (Solar Energy Materials abstract). 
Furuta discloses a method of improving run to run by using a seasoning effect (title).  In one embodiment, the reference teaches a method of processing a batch of substrates by depositing a nitrogen-containing material on a substrate and performing a seasoning process to deposit a conductive seasoning layer such as amorphous silicon, doped amorphous silicon, doped silicon, doped polysilicon, doped silicon carbide, over a surface of a chamber component (abstract).  Specifically, a silicon nitride layer is deposited by PECVD on a substrate, which is placed into a processing chamber, by introducing a nitrogen-containing gas and a silicon-containing gas into the processing chamber (col.2 lines 30-55).  After deposition, the surface of the chamber component is seasoned by depositing an amorphous silicon (col.6 lines 16-30 and Figure 2).  However, the reference remains silent on the porosity.
Fritzsche teaches porosity and oxidation of amorphous silicon films (title) in which amorphous silicon films are not porous (abstract).  To utilize a non-porous amorphous silicon film in Furuta would have been obvious because Fritzsche teaches that amorphous silicon is not porous.
Regarding claim 2, Furuta teaches a nitrogen-containing gas and a silicon-containing gas (col.2 lines 30-55).  
Regarding claim 3, the applicant requires continuing the precursors for the non-process film.  It is noted that Furuta teaches a silicon nitride seasoning process.  To utilize same for the amorphous silicon seasoning process would have been obvious and thus meets the claimed limitation.
Regarding claim 4, Furuta teaches maintaining the temperature (col.7 lines 4-19).
Regarding claim 5, Furuta teaches CVD (col.1 lines 20-27).
Regarding claim 7, Furuta teaches similar thicknesses of the SiN and the amorphous silicon (col.7 lines 37-58 and col.9 lines 41-62), which meets the claimed ratio of 1:1.

Claim 6, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (8,999,847) and Fritzsche et al. (Solar Energy Materials abstract) and further in view of Iyer et al. (2005/0255714).  The combination of Furuta/Fritzsche fails to teach ALD.
	Iyer teaches of forming silicon nitride by CVD (title) and by atomic layer deposition (0015).  To utilize ALD in the combination would have been obvious with the expectation of success because Iyer teaches of using ALD to form silicon nitride.

	In independent claim 17, the applicant requires a showerhead.  Iyer teaches a showerhead 144 (0020).
Regarding claim 18, Furuta teaches CVD (col.1 lines 20-27).
	Regarding claim 19, Iyer teaches ALD (0015).
	Regarding claim 20, the applicant requires a specific dielectric constant. Iyer teaches a low dielectric constant (0054).

Claims 8-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lukas et al. (2004/0175957) in view of Furuta et al. (8,999,847).
Lukas discloses a method of forming a porous organosilicate material (title) by CVD (0003-0004) onto a substrate (0015) using DEMS and ATRP as precursors (0024).  However, the reference fails to teach precursors after the substrate is removed.
Furuta discloses a method of improving run to run by using a seasoning effect (title).  In one embodiment, the reference teaches a method of processing a batch of substrates by depositing a nitrogen-containing material on a substrate and performing a seasoning process to deposit a conductive seasoning layer such as amorphous silicon, doped amorphous silicon, doped silicon, doped polysilicon, doped silicon carbide, over a surface of a chamber component (abstract).  After deposition, the surface of the chamber component is seasoned by depositing an amorphous silicon (col.6 lines 16-30 and Figure 2).  Furuta also teaches repeating for a plurality of cycles (col.9 lines 1-7).  It would have been obvious to season the chamber component in the process of Lukas with the expectation of success because Furuta teaches of introducing precursors after deposition.
Regarding claim 9, Lukas teaches DEMS (0024).
Regarding claim 10, Lukas teaches ATRP (0024).
Regarding claims 11-12, Lukas teaches porous organosilicate materials( 0024).
Regarding claim 13, Lukas teaches additional precursors (0017).
Regarding claim 14, Lukas teaches CVD (0003-0004).
Regarding claim 16, Lukas teaches varying time durations (0052).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lukas et al. (2004/0175957) and Furuta al. (8,999,847) and further in view of Bhanap et al. (2006/0216952).  The combination of Lukas/Furuta fails to teach ALD.
Bhanap teaches a vapor phase treatment of dielectric materials (title) where organosilicate glass dielectric films can be formed by atomic layer deposition (0048).  To utilize ALD in the combination would have been obvious with the expectation of success because Bhanap teaches of using ALD to form organosilicate glass.

Telford et al. (6,090,706) and CN103290387A teach treating/cleaning a CVD chamber prior to deposition and has been cited as relevant art.
Horsthemke et al. (2005/0034996) teach depositing a non-reactive coating onto a deposition apparatus by activating an apparatus component and depositing the non-reactive coating on said component and has been cited as relevant art.
KR10-2006-0024468  teaches of coating an evaporator after the deposition of a material and has been cited as relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        07/30/2022